DETAILED ACTION
CONTINUATION OF BOX 12 from PTOL-303:
In the after final amendment filed on 04/21/22, the applicant argues that the amendments to the claims overcome the prior art as previously present in the Final Rejection. Upon review of the proposed amendments, the examiner agrees with the applicant. However, due to the vast amount of prior art available in this application, the examiner believes that some of the known prior art still applies to the claims as proposed and thus the claim amendment has not been entered as further search and/or consideration is required.
The examiner notes that due to the additional searching required for this application and review of all of the prior art found by the current and previous examiner’s; the examiner has provided what would essentially be an office action below in relation to the after final amendment as filed on 04/21/22 below. Examiner notes that the relation of the “paint brush” itself in the claims is still considered as the “intended use” with regards to any prior art rejection. The rejection would be as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,185,311 (Roberts et al.).
Regarding Claims 1, 2, 5, 8, 10-12 and 14, Roberts et al. teaches: Claim 1 - a system for a holder and a paint brush, comprising a. a body (16) having a shape and a first end and a second end; b. a bore (24) completely penetrating the body (16) transversely near the first end, wherein the bore (24) has a diameter allowing insertion of a paint brush handle (26), wherein the paint brush (30) is inserted perpendicular to the body (16) to reduce overall hand fatigue and enable a broad part of the paint brush (30) to be brought into proximity to the body (16), wherein the paint brush (30) is configured to move relative to the bore (24) while the bore (24) remains stationary during one or more painting intervals, wherein the bore (24) has a continuous and uninterrupted inner surface; and c. at least one notch (18-20) situated near the second end, (Figures 1-7); Claim 2 - wherein the shape has a cross-section of rectangular, (Figures 1-7); Claims 5 and 8 – further comprising a second bore/at least one additional bore (multiple bores (124) shown in the embodiment of Figure 7), (Figures 1-7); Claim 10 - wherein the bore (24) is oriented substantially perpendicularly to a longitudinal axis of the body (16), (Figures 1-7); Claim 11 - wherein the bore (24) has an orientation such that a paint brush (30) inserted therein extends at a right angle to a longitudinal axis of the body (16), (Figures 1-7); Claim 12 – wherein the body (16) is metal as described in the specification, wherein the examiner takes OFFICIAL NOTICE that it is well known to make a metal device from “aluminum” specifically; Claim 14 – wherein the body (16) is substantially solid, (Figures 1-7).

Claim(s) 1, 2, 5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0283789 (Zeidler).
Regarding Claims 1, 2, 5, 7-12 and 14, Zeidler teaches: Claim 1 - a system for a holder and a paint brush, comprising a. a body (10) having a shape and a first end and a second end; b. a bore (AA or BB) completely penetrating the body (10) transversely near the first end, wherein the bore (AA or BB) has a diameter allowing insertion of a paint brush handle, wherein the paint brush is inserted perpendicular to the body (10) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (10), wherein the paint brush is configured to move relative to the bore (AA or BB) while the bore (AA or BB) remains stationary during one or more painting intervals, wherein the bore (AA or BB) has a continuous and uninterrupted inner surface; and c. at least one notch (11 or 16) situated near the second end, (Figures A and B); Claim 2 - wherein the shape has a cross-section of rectangular, (Figures A and B); Claims 5 and 8 – further comprising a second bore/at least one additional bore (AA and BB), (Figures 1-7); Claims 7 and 9 – wherein a diameter of the bores (AA and BB) are different, (Figures A and B); Claim 10 - wherein the bore (AA or BB) is oriented substantially perpendicularly to a longitudinal axis of the body (10), (Figures A and B); Claim 11 - wherein the bore (AA or BB) has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis of the body (10), (Figures A and B); Claim 12 – wherein the body (10) is metal as described in the specification, wherein the examiner takes OFFICIAL NOTICE that it is well known to make a metal device from “aluminum” specifically; Claim 14 – wherein the body (10) is substantially solid, (Figures 1-7).

    PNG
    media_image1.png
    220
    505
    media_image1.png
    Greyscale


Claim(s) 1, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,881,939 (Miller).
Regarding Claims 1, 5, and 7-13, Zeidler teaches: Claim 1 - a system for a holder and a paint brush, comprising a. a body (24) having a shape and a first end and a second end; b. a bore (21) completely penetrating the body (24) transversely near the first end, wherein the bore (21) has a diameter allowing insertion of a paint brush handle, wherein the paint brush is inserted perpendicular to the body (24) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (24), wherein the paint brush is configured to move relative to the bore (21) while the bore (21) remains stationary during one or more painting intervals, wherein the bore (21) has a continuous and uninterrupted inner surface; and c. at least one notch (22) situated near the second end, (Figures 1-18); Claims 5 and 8 – further comprising a second bore/at least one additional bore (321A/321b or 401/421), (Figures 1-18); Claims 7 and 9 – wherein a diameter of the bores (401/421) are different, (Figures 1-18); Claim 10 - wherein the bore (21) is oriented substantially perpendicularly to a longitudinal axis of the body (24), (Figures 1-18); Claim 11 - wherein the bore (21) has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis of the body (24), (Figures 1-18); Claim 12 – wherein the body (24) is plastic as described in the specification; Claim 13 – wherein the body (24) is substantially hollow, (Figures 1-18).

Claim(s) 1-3, 5, 8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,253,768 (Traversa et al.).
Regarding Claims 1-3, 5, 8, 10, 11 and 13, Traversa et al. teaches: Claim 1 - a system for a holder and a paint brush, comprising a. a body (28) having a shape and a first end and a second end; b. a bore (32) completely penetrating the body (28) transversely near the first end, wherein the bore (32) has a diameter allowing insertion of a paint brush handle, wherein the paint brush is inserted perpendicular to the body (28) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (28), wherein the paint brush is configured to move relative to the bore (32) while the bore (32) remains stationary during one or more painting intervals, wherein the bore (32) has a continuous and uninterrupted inner surface; and c. at least one notch (30) situated near the second end, (Figures 1-6); Claims 2 and 3 – wherein the shape has a circular cross-section (as seen from above such as in Figure 4), (Figures 1-6); Claims 5 and 8 – further comprising a second bore/at least one additional bore (32), (Figures 1-6); Claim 10 - wherein the bore (32) is oriented substantially perpendicularly to a longitudinal axis of the body (28), (Figures 1-6); Claim 11 - wherein the bore (32) has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis of the body (28), (Figures 1-6); Claim 13 – wherein the body (28) is substantially solid, (Figures 1-6).

/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649